MEMORANDUM ***
Raymond and Deborah Cook, husband and wife, appeal pro se the district court’s refusal to exercise supplemental jurisdiction over their state law claims. We have jurisdiction pursuant to 28 U.S.C. § 1291. A court’s refusal to exercise supplemental jurisdiction is reviewed for abuse of discretion. San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir.1998) (citation omitted).
The district court did not abuse its discretion by declining to exercise supplemental jurisdiction over the Cooks’ state law claims after it properly dismissed all claims over which it had original jurisdiction. See 28 U.S.C. § 1367(c)(3); Executive Software N. Am., Inc. v. United States Dist. Court, 24 F.3d 1545, 1555-56 (9th Cir.1994).
Appellants’ remaining contentions are not persuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.